           Case 2:18-cv-00094-HCM-LRL Document 473 Filed 06/10/20 Page 1 of 1 PageID# 18486




                                 UNITED STATES DISTRICT COURT
                                               EASTERN DISTRICT OF VIRGINIA
                                                   NORFOLK DIVISION
                                                Wednesday, June 10, 2020
MINUTES OF PROCEEDINGS IN     via Norfolk Remote
PRESENT: THE HONORABLE Henry Coke Morgan, Jr., Senior United States District Judge
Courtroom Deputy: Lori Baxter
Law Clerk: Brandan Goodwin                                                    Reporter:   Paul McManus, OCR _

    Set:       10:00 a.m.                     Started:   10:03 a.m.            Ended:     11:36 a.m.

    Case No.     2:18cv94


                 Centripetal Networks, Inc.
                            v.
                 Cisco Systems, Inc.


    Appearances:      Stephen E. Noona, Lisa Kobialka, Hannah Y. Lee, James R. Hannah, Kris Kastens, Michael
    H. Lee and Paul Andre for the Plaintiff. Louis N. Jameson, Christopher J. Tyson, Joseph A. Powers, John R.
    Gibson, Heath Brooks, Jennifer H. Forte, Mark C. Fleming, Dabney J. Carr, IV, Matthew C. Gaudet, John M.
    Baird and Neil H. MacBride for the Defendant.


    Bench trial – Day 21.     Plaintiff finished presentation of rebuttal case. Evidence concluded.  Parties
    excused and directed to return on Thursday, June 11, 2020 at 10:00 a.m. for closing arguments. Court
    adjourned.
